DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-2 and 5-10 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the thawing method for a thawing device, the thawing method comprises: generating, by the radio frequency generation module, a radio frequency signal in a frequency range of 40 to 42 MHz; obtaining the radio frequency signal; and generating, by the upper electrode plate and the lower electrode plate, radio frequency waves of corresponding frequency in the thawing chamber according to the radio frequency signal, and thawing the object to be processed in the thawing chamber, and calculating a load impedance of the radio frequency generation module; and wherein the thawing device further comprises a load compensation module, and the load compensation module comprises a compensation unit connected in series with the object to be processed and a motor configured to increase or reduce an impedance of the compensation unit; 3 of 12 the thawing method further comprises: obtaining the load impedance of the radio frequency generation module; determining whether a difference between the load impedance of the radio frequency generation module and an output impedance of the radio frequency generation module is greater than or equal to a first impedance threshold and less than or equal to a second impedance threshold or not, wherein the first impedance threshold is less than the second impedance threshold; and if the difference between the load impedance of the radio frequency generation module and the output impedance of the radio frequency generation module is less than the first impedance threshold or greater than the second impedance threshold, enabling the load compensation module to work; or if the difference between the load impedance of the radio frequency generation module and the output impedance of the radio frequency generation module is greater than or equal to the first impedance threshold and less than or equal to the second impedance threshold, enabling the load compensation module not to work of instant independent claim 1.
The following references (US 20020047009 A1) to Flugstad, Benjamin A. et al., (EP 3280225 A1) to PIEL PIERRE MARIE JEAN et al., and (DE 3818491 A1) to HUSSLEIN, JULIUS DIPL ING et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

05/23/2022